DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 12/09/2021. Claims 5, 23, 29 are amended. Claims 1-32 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, objection to claims 5, 23, 29 and 112(b) rejection of claims 4, 22 and 23.
Allowable Subject Matter
Claims 1-32 are allowed.
As of claim 1, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 
Claims 2-29 are allowed as being dependent on claim 1.
As of claim 30, the closest prior art KUZUHARA et al. (US 2018/0017790 A1; KUZUHARA) teaches a vehicle 200 equipped with head-up display 100. As shown in FIG. 1, head-up display 100 is disposed inside dashboard 210 provided below windshield 220 of vehicle 200. Observer D recognizes as virtual image I displayed image 111 which is projected by head-up display 100 on windshield 220 being a reflective member. FIG. 2 is a schematic diagram illustrating an optical cross-section for describing head-up display 100 according to the first exemplary embodiment. As shown in FIG. 2, head-up display 100 includes display device 110, projection optical system 120 (first lens 121, mirror 122, second lens 123), controller 150, and camera 170. Head-up display 100 reflects an image displayed by display device 110 via windshield 220 and guides the displayed image to eye box 300 of observer D so that observer D visually recognizes virtual image I. Eye box 300 means the region in which observer D 
Claims 31-32 are allowed as being dependent on claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Cai et al. (US 20180039078 A1) teaches a split exit pupil heads-up display (HUD) system and method. The HUD system architecture makes use of a split exit pupil design method that enables a modular HUD system and allows the HUD system viewing eye-box size to be tailored while reducing the overall volumetric aspects. A 
- Prior Art HARADA et al. (US 20170359558 A1) teaches displaying an image on a display panel, projecting an image which is displayed on the display panel, inclining the image which is projected from the display panel at a predetermined angle of bend, and reflecting the image which is projected from the display panel via a prism and guiding the image to a projection surface, a display device corrects input picture image of the prism based on characteristics contrary to the chromatic aberration characteristics of the prism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882